Citation Nr: 0820539	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  07-33 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Milwaukee VA Pension Center
in Milwaukee, Wisconsin


THE ISSUE

Whether the appellant's claimed medical expenses for the year 
2005 were timely filed for purposes of receiving an 
adjustment to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to March 
1943.  He passed away in June 1981, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Milwaukee VA Pension 
Center (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

On January 16, 2007, the appellant filed a claim seeking an 
increase in her nonservice-connected pension benefits for the 
year 2005 based upon higher than anticipated medical expenses 
during that year.


CONCLUSION OF LAW

The appellant's claim for an increase in nonservice-connected 
pension benefits for the year 2005 based upon higher than 
anticipated medical expenses during that year was not timely 
filed. 38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 
3.660(b)(1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  In making this determination, the Board 
notes that the appellant's claim is entirely dependent on the 
date which she filed her claim herein.  The appellant's claim 
folder is of record, and the appellant has made her argument 
herein as to why an earlier date of receipt should be 
applied.  Accordingly, additional notice or development of 
this matter would clearly serve no useful purpose.

According to the applicable governing legal criteria, the 
maximum rate of pension is reduced by the amount of countable 
annual income of the surviving spouse. 38 U.S.C.A. § 1541 
(West 2002); 38 C.F.R. § 3.23(b) (2007).  Payments of any 
kind from any source shall be counted as income during the 
12-month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272 (2007). See 38 
C.F.R. § 3.271(a) (2007).  Under certain circumstances, some 
monetary amounts, including unreimbursed medical expenses, 
will be excluded from countable income for the purpose of 
determining entitlement to improved pension. 38 C.F.R. § 
3.272(g) (2007). 

It is the responsibility of the recipient of VA benefits to 
notify VA of all circumstances which will affect entitlement 
to receive the rate of the benefit being paid, and such 
notice must be provided when the recipient acquires knowledge 
that his or her income or other circumstances which would 
affect his or her entitlement to receive, or the rate of, the 
benefit being paid. 38 C.F.R. § 3.660(a)(1) (2007).
  
Pursuant to 38 C.F.R. § 3.660(b)(1), where pension payments 
were made at a lower rate because of anticipated income, 
pension compensation may be increased in accordance with the 
facts found but not earlier that the beginning of the 
appropriate 12-month annualization period if satisfactory 
evidence is received with the same or next calendar year.

A letter from VA to the appellant, dated in May 2005, noted 
that the appellant's pension award was being amended.  The 
letter stated that effective January 1, 2005, the appellant's 
award was being based on countable annual income in the 
amount of $3,315, which included consideration of anticipated 
medical expenses of $3,231.  The letter further indicated 
that VA considers, "a decrease or ending of recurring 
medical expenses a change in income.  You must report to VA 
immediately any change in those expected recurring 
expenses."

A fax cover sheet, dated January 16, 2007, was received the 
Tennessee Department of Veterans Affairs (TDVA).  The cover 
sheet indicates that it was sent to VA's Milwaukee VA Pension 
Center and that the subject matter was the appellant.  It 
further stated, "Please process this VA 21-8416.  It was 
inadvertently placed in claimant's folder instead of being 
mailed, through no fault of claimant.  Original being mailed 
to Pension Center Today."

A medical expense report, VA Form 21-8416, covering the 
period from January 1, 2005 to December 31, 2005, was stamped 
received by Milwaukee VA Pension Center on January 16, 2007.  
The form listed the appellant's medical expenses during 2005, 
totaling $3,428.29, and was signed by the appellant on March 
7, 2006.  

In March 2007, the RO denied the appellant's claim for an 
increase in pension rate payments for 2005.  In doing so, the 
RO indicated that the appellant's claimed medical expenses 
for 2005 were not received until January 16, 2007, and were 
therefore untimely.  The appellant subsequently appealed this 
decision.

In support of her claim, the appellant argues that her 
medical expense report was mailed from TDVA to the Milwaukee 
VA Pension Center around March 7, 2006.  She indicated that 
she knows this because TDVA's file only contained a copy and 
not her original VA 21-8416.

Ultimately, the evidence of record shows that the appellant's 
claim for an increase in pension rate payments for 2005 based 
upon higher than anticipated medical expenses during that 
year was not filed until January 16, 2007.  Consequently, 
this claim is not timely filed, and the pension benefits may 
not be increased. 38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 
3.660(b)(1) (2007).

The regulations cited above note that such a request must be 
made within the same or next calendar year. 38 C.F.R. § 
3.660(b)(1) (2007).  Unfortunately, that was not done in this 
case.  Accordingly, the appellant's claim is not timely, and 
as a matter of law, must be denied.

In reaching this decision, the Board must reject the 
appellant's contentions that the TDVA office had timely 
mailed her claim to VA.  As specifically noted on the fax 
from TDVA, the veteran's VA Form 21-8416 were "inadvertently 
placed in claimant's folder instead of being mailed."  
Moreover, the statement indicates that the "Original" was 
being mailed on that same day, January 16, 2007.

The Board also notes that claims and paperwork filed with 
TDVA does not constitute a claim with VA.  

As the appellant's request was not timely received, the 
preponderance of the evidence is against her claim. As such, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied. See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

The appellant's claimed medical expenses for the year 2005 
for purposes of receiving an adjustment to nonservice-
connected pension benefits were not timely filed.  The appeal 
is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


